Denarii Resources Inc 711 S. Carson Street, Ste 4 Carson City, Nevada 89701 April 14, 2011 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn: Mark C. Shannon Branch Chief James Giugliano Staff Accountant RE:Denarii Resources 1nc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed April 11, File No. 000-53389 To Whom It May Concern: On behalf of Denarii Resources Inc., a Nevada corporation (the “Company”), this letter is in response to the letter from the Securities and Exchange Commission dated April 13, 2011 In accordance with the staff’s comments, our Form 10K/A for Fiscal Year Ended December 31, 2010 has been amended to include a report from our independent registered public accounting firm. Sincerely, /s/Dr. Stewart Jackson Dr. Stewart Jackson, President
